Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the application filed on 07/20/2020. Currently, claims 1-20 are pending in the application.
  


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No US 9437484 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of this application recite elements such as first to third sublayers and method of forming the elements such as etching using an the sub layers as etching stop layer are recited in claims 1-20 of U.S. Patent No. US 9437484 B2.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 10-11, 13 and 17 are rejected under 35 U.S.C. 103 as being obvious over Guo (US 20030134521 A1) in view of Kwon et al (US 20110186798 A1) and Chang (US 20030166345 A1).

Regarding claim 10, Figures 1-6 of Guo disclose a method comprising: 
forming a first dielectric layer (14) comprising: 

forming a second sub layer (14b) overlying and contacting the first sub layer; and 
forming a third sub layer (14c) overlying and contacting the second sub layer; and 
depositing a second dielectric layer (16) over the first dielectric layer (14).

Guo does not teach that the first sub layer comprising a metal-and-carbon-containing compound, wherein the second sub layer comprises metal nitride and wherein the third sub layer comprises a metal compound comprising an element selected from carbon and oxygen.

However, Guo teaches that the material of the dielectric layer (14) may be selected from the group including but not limited to dense silicon oxide dielectric materials, silicon nitride dielectric materials, silicon carbide dielectric materials and mixtures thereof, but preferably silicon nitride materials ([0039] of Guo). Further, Kwon is a pertinent art which teaches that an etching stop layer (equivalent to dielectric layer 14 of Guo) may contain, for example, silicon oxide (SiO.sub.x), silicon nitride (SiN), silicon oxynitride (SiON), titanium carbon nitride (TiCN), titanium oxide (TiO), zirconium oxide (ZrO.sub.x), magnesium oxide (MgO.sub.x), hafnium oxide (HfO.sub.x), or aluminum oxide (AlO.sub.x) ([0057]). Further, Chang is also a pertinent art which teaches that an etching stop layer (equivalent to dielectric layer 14 of Guo) is preferably formed of a metal nitride or metal carbide including for example, silicon for example, silicon nitride (e.g., Si.sub.3N.sub.4), titanium nitride (e.g., TiN), silicon carbide (e.g., SiC), or silicon oxynitride (e.g., SiON) ([005] and [0026]).



Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first sub layer comprising a metal-and-carbon-containing compound (such as TiCN), wherein the second sub layer comprises metal nitride (such as TiN) and wherein the third sub layer comprises a metal compound comprising an element selected from carbon and oxygen (such as TiO) in the method of making the deice of Guo according to the teaching of Kwon ([0057]) and Chang ([0005] and [0026]) , since it has been held to be within the general skill of a worker in the art to select a known material such as metal carbide, metal nitride and  a metal oxide in the first, second and third sub layers respectively on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another (in this case: material of Guo with Kwon and Chang) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claim 11, Figures 1-6 of Guo disclose that the method of claim 10 further comprising: etching the second dielectric layer (16), with a portion of the first dielectric layer (14) acting as an etch stop layer; etching-through the first dielectric layer (in Figure 3); and forming a via (34) extending into the second dielectric layer and the etch stop layer.

Regarding claim 13, Figures 1-6 of Guo in view of Kwon and Chang teach that the method of claim 10, wherein the forming the second sub layer comprises depositing metal nitride (Kwon ([0057]) and Chang ([0005] and [0026]).


Regarding claim 17, Figures 1-6 of Guo disclose a method comprising: 
forming a first dielectric layer (10); 
forming a second dielectric layer (14) over and contacting the first dielectric layer, the forming the second dielectric layer comprising: 
depositing a dielectric layer as a first sub layer (14a), with the first sub layer contacting the first dielectric layer; and depositing a second sub layer (14b), wherein the second sub layer is over and in physical contact with the first sub layer (14a); and 
depositing a third dielectric layer (16) over and in physical contact with the second dielectric layer (14).

Guo does not explicitly teach that depositing a carbon-and-metal-containing dielectric layer as the first sub layer, wherein the first sub layer is free from oxygen, and depositing a metal nitride layer as the second sub layer, wherein the metal nitride layer is substantially free from oxygen and carbon.

However, Guo teaches that the material of the dielectric layer (14) may be selected from the group including but not limited to dense silicon oxide dielectric materials, silicon nitride dielectric materials, silicon carbide dielectric materials and mixtures thereof, but preferably silicon nitride materials ([0039] of Guo). Further, Kwon is a pertinent art which teaches that an etching stop layer (equivalent to dielectric layer 14 of Guo) may contain, for example, silicon oxide (SiO.sub.x), silicon nitride (SiN), silicon oxynitride (SiON), titanium carbon nitride (TiCN), titanium oxide (TiO), zirconium oxide (ZrO.sub.x), magnesium oxide (MgO.sub.x), 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a method of depositing a carbon-and-metal-containing dielectric layer ( such as TiCN) as the first sub layer, wherein the first sub layer is free from oxygen, and depositing a metal nitride layer (such as TiN) as the second sub layer, wherein the metal nitride layer is substantially free from oxygen and carbon in the method of making the deice of Guo according to the teaching of Kwon ([0057]) and Chang ([0005] and [0026]) , since it has been held to be within the general skill of a worker in the art to select a known material such as metal carbide and metal nitride in the first and second sub layers respectively on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another (in this case: material of Guo with Kwon and Chang) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Allowable Subject Matter

Claims 1-9 would be allowable once the nonstatutory double patenting rejection is overcome by filing a terminal disclaimer.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a method, comprising: “depositing a metal carbide layer; 
depositing a metal nitride layer over the metal carbide layer; and performing a treatment on the metal nitride layer using a process gas selected from an oxygen-containing gas, a carbon-containing gas, and combinations thereof, wherein a top surface layer of the metal nitride layer is converted to a second sub layer, and a bottom layer of the metal nitride layer remains untreated to act as a first sub layer” in combination with other limitations in the claim.

Regarding claims 2-9, these claims would be allowable as they depend on an allowable claim.

Claims 12, 14-16 and 18-20 are objected to as being dependent upon rejected base claims 10-11, 17, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further by filing a terminal disclaimer to overcome the nonstatutory double patenting rejection.

Regarding claims 12 and 14-16, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a method, comprising: “wherein the etching the second dielectric layer stops on the second sub layer, and the etching-through the first dielectric layer comprises etching-through the first sub layer and the second sub layer” or “wherein the forming the second sub layer and the forming the third sub layer comprise: depositing a metal 

Regarding claims 18-20, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a method, comprising: “forming a third sub layer over and in physical contact with the second sub layer, wherein the third sub layer comprises all elements in the second sub layer, and the third sub layer further comprises oxygen” or “forming a third sub layer over and in physical contact with the second sub layer, wherein the third sub layer is formed by treating the metal nitride layer using a carbon-containing gas” in combination with the limitation of claim 17.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        12/02/2021